Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change May 14, 2009 Item 3 News Release The news release dated May 14, 2009 was disseminated through Marketwire’s Canadian and US Investment, Continental Europe Finance and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reportedon principal project updates and financial highlights from its first quarter of 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated May 14, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 14th day of May, 2009 May 14, 2009 News Release 09-16 SILVER STANDARD REPORTS FIRST QUARTER 2009 RESULTS Vancouver, B.C. – Silver Standard Resources Inc. reports the following principal project updates and financial highlights from the company’s first quarter of 2009.Effective January 1, 2009, the company adopted the U.S. dollar as its reporting currency and all figures are in U.S. dollars unless otherwise noted. Update on Pirquitas Mine Ramp-up During the quarter, Silver Standard completed construction of the silver circuit, advanced commissioning of the ball mill and delivered ore to the ball mill feed system. Subsequent to the end of the quarter, the company completed commissioning of thesilver flotation circuit and commenced concentrate production. Silver concentrate is now being produced and stockpiled for shipment in May. At current metal prices, the silver and tin concentrates account for over 95% of the anticipated revenue from the mine.As a result, the silver circuit will be optimized first, followed by the tin circuit.Due to encouraging results from metallurgical test work, process equipment purchased for the zinc circuit will be used to enhance silver recoveries and increase the silver content of the silver concentrate.Consequently, completion of the zinc circuit will be subject to further evaluation. Open pit pre-stripping has been completed and the initial ore has been exposed.Open pit ore is being stockpiled while the historical jig tailings are fed through the silver circuit during the second quarter. With production ramping up through the second quarter of 2009, Pirquitas is expected to produce approximately six million ounces of silver in 2009 and achieve full production in 2010 of approximately 10 million ounces of silver. As of March 31, 2009, the company had expended $213.2 million in construction costs of the total estimated $230 million. Financial Highlights § The company reports a first quarter loss of $2.6 million ($0.04 per share) for the three months ended March 31, 2009 compared to earnings of $2.3 million ($0.04 per share) for the first quarter of 2008.The 2008 earnings related primarily to the gain on the sale of the company’s silver bullion offset by financing costs and investment writedowns. § For the three months ended March 31, 2009, Silver Standard incurred $18.4 million for construction, $14.6 million for pre-operating costs and $2.6 million for mining equipment at the Pirquitas Mine. § Significant exploration expenditures to advance other projects during the quarter included $1.4 million at the Pitarrilla Project in Mexico; $0.8 million at the San Luis Project in Peru, and $0.3 million for exploration at the Diablillos Project in Argentina. § The company sold 5.8 million common shares at $17.00 per share to the public in the first quarter which resulted in net proceeds of $93.4 million after fees, commissions and costs. § Cash and cash equivalents increased from $72.0 million at December 31, 2008 to $107.7 million at March 31, 2009. Selected Financial Data ($000’s, except per share amounts) This summary of selected financial data should be read in conjunction with the management discussion and analysis (“MD&A”) of the unaudited consolidated operating results and financial condition of the company for the three months ended March 31, 2009 and audited results for the year and quarter ended December 31, 2008. Three Months Ended March 31 2009 2008 Earnings (Loss) $(2,598) $2,328 Earnings (Loss) per share (0.04) 0.04 Cash used in operating activities (4,006) (8,052) Cash generated by financing activities 93,754 137,970 Cash used in mineral property costs, property, plant and equipment (49,568) (28,366) Financial Position March 31, 2009 December 31, 2008 Cash and cash equivalents $107,723 $72,013 Marketable securities 10,877 10,923 Current assets – total 123,649 86,814 Other investments - ABCP 21,187 21,803 Current assets and ABCP - total 144,836 108,617 Current liabilities - total 31,209 45,328 Working capital 92,440 41,486 Total assets 650,512 567,905 Principal Project Updates San Luis, Ancash, Peru A total of $764,000 was spent at the San Luis joint venture project in Peru during the quarter compared to $1,326,000 in the same quarter of the prior year.An updated resource estimate completed in the fourth quarter of 2008 defined a measured and indicated resource of 348,100 ounces of gold resources and 9.0 million ounces of silver resources. A feasibility study on placing the project into production is underway and is expected to be completed in the second quarter of 2009.An environmental impact study has also been initiated and is scheduled to be completed by the end of 2009.The joint venture is currently negotiating long-term land access agreements for the project. Silver Standard presently holds a 55% interest in the San Luis Project and has elected to increase its interest to 70% by completing a feasibility study.Silver Standard has the right to increase its interest in the San Luis project to 80% by placing the project in production. The remaining joint venture interest is held by Esperanza Silver Corporation. Pitarrilla, Durango, Mexico A total of $1,417,000 was spent on the Pitarrilla Project in Mexico during the quarter compared to $3,700,000 in the same quarter of the prior year.Pitarrilla is 100%-owned by Silver Standard. Work is well-advanced on an engineering pre-feasibility study that focuses on the economics of developing the underground sulphide-associated, base metal and silver mineralization found at Breccia Ridge.A second study focusing on development of the potential open pit resources at Breccia Ridge and other satellite zones is in progress. Project resources total 159.9 million ounces of measured silver, 483.7 million ounces of indicated silver and 82.3 million ounces of inferred silver resources, placing Pitarrilla among the largest silver discoveries in the last decade.A ramp has been completed to provide underground drilling stations for the high-grade silver and base metal mineralization of the Breccia Ridge Zone.
